     Case 2:20-cv-00605-AB-E Document 17 Filed 07/14/20 Page 1 of 2 Page ID #:52



1
                                                                                 JS-6
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                            CENTRAL DISTRICT OF CALIFORNIA
10      Edmond Neal                                  Case No. CV 20-00605-AB (Ex)
11                      Plaintiff,
12                                                   ORDER OF DISMISSAL FOR
        v.
13                                                   LACK OF PROSECUTION WITHOUT
        Sothoeun Sok et al                           PREJUDICE
14
                        Defendants.
15                                                   (PURSUANT TO LOCAL RULE 41)
16
17
18
19
20
             On June 25, 2020, the Court issued an Order to Show Cause why this case should
21
       not be dismissed for lack of prosecution. A written response to the Order to Show Cause
22
       was ordered to be filed no later than July 1, 2020. No response having been filed to the
23
       Court’s Order to Show Cause,
24
             //
25
26
             //
27
28
                                                1.
     Case 2:20-cv-00605-AB-E Document 17 Filed 07/14/20 Page 2 of 2 Page ID #:53



1            IT IS ORDERED AND ADJUDGED that the above-entitled case is dismissed,
2      without prejudice, for lack of prosecution and for failure to comply with the orders of
3      the Court, pursuant to Local Rule 41.
4
5
6      Dated: July 14, 2020            _______________________________________
                                       ANDRÉ BIROTTE JR.
7                                      UNITED STATES DISTRICT COURT JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2.
